Citation Nr: 0514955	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-03 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart disorder.

2.  Entitlement to an effective date earlier than November 
24, 1987 for service connection for a lumbar spine disability 
and for a cervical spine disability.

3.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 40 percent 
for a lumbar spine disability, effective from July 31, 2000. 

4.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 30 percent 
for a cervical spine disability, effective from July 31, 
2000. 

5.  Entitlement to an effective date earlier than December 
14, 1999 for a total disability rating based on individual 
unemployability (TDIU rating).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.

This case came to the Board of Veterans' Appeals (Board) from 
RO decisions which denied the benefits sought on appeal.  In 
March 2001 the veteran testified in support of his claims at 
a Board hearing held at the RO.

In a February 2002 decision, the Board denied the claims.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a February 2003 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded.  By a March 2003 order, the Court granted the joint 
motion, vacating the February 2002 Board decision, and 
remanding the case to the Board for action consistent with 
that motion.

According to the joint motion and Court order, the Board was 
ordered to further address compliance with legal provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide. See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The joint motion (see page five) also indicated 
that on remand, the Board should address whether an informal 
claim was submitted in September 1985; and with respect to 
the rating issues, consider the precepts of Fenderson v. 
West, 12 Vet. App. 119 (1999), Drosky v. Brown, 10 Vet. App. 
251 (1997), DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
provisions of 38 C.F.R. § 4.40 and 4.45. 

In December 2003, the Board remanded the case to the RO for 
further development.

The present appeal regarding the claim for service connection 
for a heart disorder arises from a June 1999 rating decision, 
in which the RO denied the veteran's claim on the basis of de 
novo review.  Even though the RO denied the claim for service 
connection on the merits, previously, the claim for service 
connection for a heart disorder was denied by the Board in a 
December 1995 decision.  Regardless of the determination 
reached by the RO in June 1999, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim. See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  Therefore, the Board has recharacterized 
the relevant issue accordingly.

The veteran has disagreed with the initial ratings assigned 
for a lumbar spine disability and for a cervical spine 
disability.  Each was assigned a 20 percent rating effective 
from November 25, 1991.  During the course of the appeal, in 
an August 2000 rating decision, the RO increased the assigned 
ratings for the lumbar and cervical spine disabilities, to 40 
and 30 percent respectively.  Because the veteran perfected 
an appeal as to the initial ratings for these disabilities, 
the Board has characterized the two disability rating issues 
as listed on the title page. See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
heart disorder, is addressed in the decision below.  The 
underlying issue of entitlement to service connection is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  In a September 1995 decision, the Board denied the 
appellant's claim of entitlement to service connection for a 
heart disorder.
 
3.  Evidence added to the record since the September 1995 
Board decision that denied the appellant's claim of service 
connection for a heart disorder, was not previously submitted 
to VA decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the case 
with respect to that claim.

4.  Claims (or applications to reopen claims) for service 
connection for lumbar and cervical spine conditions were 
denied by final RO and Board decisions.  Subsequently, on 
September 13, 1985, the veteran applied to reopen the claims.  
Based on new and material evidence, the claims were found to 
be reopened, and on consideration of all the evidence, 
service connection was granted for these conditions.  The RO 
assigned November 24, 1987, as the effective date for service 
connection for lumbar and cervical spine disorders.

5.  Service connection for a back disorder and a neck 
disorder was denied in Board decisions in July 1983 and March 
1985, respectively. 

6.  On September 13, 1985, the RO received the veteran's 
claim to reopen, seeking  service connection for lumbar and 
cervical spine disorders. 

7.  There is no evidence showing that VA adjudicated the 
veteran's September 13, 1985 claim or that he abandoned that 
claim.

8.  VA medical records dated March 17, 1987 show evidence of 
entitlement to service connection for lumbar and cervical 
spine disabilities. 

9.  The RO has rated the lumbar spine condition 20 percent 
for the period of November 24, 1987 through July 30, 2000, 
and 40 percent since July 31, 2000.

10.  During the period from November 24, 1987 through July 
30, 2000, the veteran's lumbar spine disability was 
manifested by no more than moderate limitation of motion and 
moderate lumbosacral strain.  Since July 31, 2000, the lumbar 
spine disability has been manifested by no more than severe 
limitation of motion.

11.  The RO has rated the cervical spine condition 20 percent 
for the period of November 24, 1987 through July 30, 2000, 
and 30 percent since July 31, 2000.

12.  During the period from November 24, 1987 through July 
30, 2000, the cervical spine disability was manifested by no 
more than moderate limitation of motion.  Since July 31, 
2000, the cervical spine disability has been manifested by no 
more than severe limitation of motion.

13.  On December 14, 1999, the veteran filed a formal claim 
for a TDIU rating, and the RO granted such benefit as of that 
date.  An informal claim for a TDIU rating before that date 
is not shown, nor did service-connected disabilities prevent 
substantially gainful employment prior to December 14, 1999.


CONCLUSIONS OF LAW

1.  The September 1995 Board decision, which denied the 
veteran's claim of service connection for a heart disorder, 
is final.  38 U.S.C.A. § 7104 (West 1991).

2.  Evidence received since the September 1995 Board decision 
is new and material; the claim of entitlement to service 
connection for a heart disorder, is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for an effective date of March 17, 1987, for 
the grant of service connection for lumbar and cervical spine 
disabilities have been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.156(c), 3.157, 3.400(b)(2)(i), 
3.400(q)(1)(ii), and 3.400(r) (2004).

4.  During the period from November 24, 1987 through July 30, 
2000, the veteran's lumbar spine disability was no more than 
20 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 
(2001).

5.  Effective from July 31, 2000, the veteran's lumbar spine 
disability has been no more than 40 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (before and 
after September 23, 2002) and 5237, 5243 (after September 26, 
2003).

6.  During the period from November 24, 1987 through July 30, 
2000, the veteran's cervical spine disability was no more 
than 20 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290 (2001).

7.  Effective from July 31, 2000, the veteran's cervical 
spine disability has been no more than 30 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5003, 5010, 5290, 5293 (before and after 
September 23, 2002) and 5237, 5243 (after September 26, 
2003).

8.  The criteria for an effective date earlier than December 
14, 1999, for a TDIU rating, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 
(2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in February 2004, and in the 
statement of the case and supplemental statements of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In April 2004 the case was readjudicated, satisfying, in 
effect, the timing requirements of the VCAA.  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claim.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Factual Background

Service medical records show that the veteran was evaluated 
for complaints of left anterior chest pain in January 1945.  
At that time, blood pressure of 120/84 was recorded, and on 
examination the heart was found to be normal.  The veteran 
was sent for a consultation because both physical signs and 
X-rays were negative.  On consultation in January 1945, it 
was noted that the veteran complained of pain in his left 
anterior chest that extended over the precordial area and 
down to the costal border.  It was described as a sharp, 
sticking type of pain and he had difficulty in taking a deep 
breath while the pain was present.  It was noted that he 
first noted these pains shortly before induction into the 
Army.  His blood pressure was 120/84, his pulse was 80 beats 
per minute, and there was regular rate and rhythm of his 
heart.  The impression was that heart examination was 
entirely normal, and an EKG was not indicated.  It was 
recommended that he reduce consumption of cigarettes.  

Service medical records show that in January 1945 the veteran 
reported he injured his back five to seven months prior while 
lugging some logs, and that he sustained a second injury two 
weeks prior while lifting a heavy log.  He was taped after 
each injury, and received physical therapy with some relief.  
The diagnosis was mild chronic lumbosacral strain.  X-rays 
and physical examination in February 1945 were entirely 
negative.  It was concluded there was no disease and that 
there was an ill-defined condition of the musculoskeletal 
system manifested by pain in the lower back.  In March 1945 
the veteran complained of recurrent pains in the lower back 
since he strained his back lifting logs approximately six 
months prior.  Neurological examination was negative.  In 
March 1945 he injured his right shoulder while playing touch 
football, and impressions included contusion and 
acromioclavicular separation.  

The veteran's March 1946 service separation examination 
showed a normal cardiovascular system; his blood pressure was 
110/70 and a chest X-rays showed no significant abnormality.  
The only musculoskeletal disorder noted was a right shoulder 
condition. 

In April 1947 the veteran filed a claim for service 
connection for disabilities including a right shoulder 
condition and a sprained back.

During a July 1947 VA examination the veteran reported 
complaints of a weak back and of pain and aching in the back 
once in a while.  The only musculoskeletal condition noted 
was a history of a right shoulder separation.  The 
cardiovascular system was normal.

In August 1947 the RO granted service connection for a right 
shoulder disability and assigned that disability a 10 percent 
rating.

In an October 1947 rating decision the RO denied service 
connection for a back condition.  That decision was based on 
a determination a back condition was not found on the last 
examination.

VA medical records dated from 1979 to 1992 show that the 
veteran received periodic treatment related to coronary 
artery disease and angina.  

The report of a VA examination in August 1979 shows that the 
veteran reported complaints that his cervical spine was sore 
since the shoulder condition.  The diagnoses included 
cervical strain with minimal degenerative changes and 
secondary radicular symptoms.  The report of an EKG in 
September 1979 contains a summary indicating that findings 
were consistent with an old inferior myocardial infarction.  

In December 1979 the veteran claimed service connection for 
neck and back conditions.

In a December 1979 letter, the RO advised the veteran that 
his claim for service connection for a back condition was 
denied in 1947.  The RO stated that a review of the veteran's 
service medical records was negative for treatment for his 
claimed neck condition, and that if he wished to have this 
condition considered, he should submit medical evidence 
showing that this condition was service incurred or 
aggravated.  The RO also requested that the veteran submit 
medical statements from physicians who had treated him since 
his discharge for his back and neck conditions.  The veteran 
was advised of his appellate rights.

VA treatment records dated from 1979 through 1993 show that 
the veteran received periodic treatment for cardiovascular 
problems, including coronary artery disease, angina, and 
hypertension.  

In a January 1980 letter, Carl E. Erickson, chiropractor, 
indicated that the veteran was treated four times in February 
1976 with manual manipulation of the spine to correct 
subluxations.  Also received was a March 1974 report of a 
cervical myelogram which showed changes at the fifth cervical 
level on the right consistent with disc herniation.  It was 
noted there was considerable osteophyte formation at that 
level which could explain the defect.

Received from the veteran's representative in February 1980 
was a letter in which the representative, on behalf of the 
veteran, expressed disagreement with the December 1979 RO 
letter.  Included with this letter was a treatment record 
from Winchester Hospital dated in December 1957 which showed 
that the veteran worked as a repairman and was attempting to 
move a washing machine and while bending he felt something 
snap in his back and he was unable to assume a regular 
position.  X-rays were negative and the diagnosis was acute 
lumbosacral strain.  

In a February 1980 letter, the RO referred the veteran to the 
December 1979 letter which explained the type of information 
needed to establish a claim for service connection for a neck 
condition.  The RO advised the veteran that his claim to 
establish service connection for his back condition was 
disallowed in 1947, and that because he did not appeal that 
decision within one year, the RO could not accept the 
veteran's current appeal.  The RO further advised the veteran 
that the treatment record he submitted from Winchester 
Hospital dated in 1957 for his back strain was not considered 
new and material evidence as it did not show continuity of 
symptoms and findings from the date of discharge from service 
to the present.  The RO again referred the veteran to the 
December 1979 letter that explained the type of information 
he should submit for his back claim.

In June 1980 the Board issued a remand, essentially 
requesting that the RO contact the veteran and clarify what 
benefits he was seeking (e.g., service connection for a neck 
condition, service connection for a back condition, or an 
increased rating for right shoulder disability).  

In a July 1980 letter the RO requested that the veteran 
clarify which benefit he was seeking.  In an August 1980 
statement the veteran clarified that he was claiming an 
increased rating for his right shoulder and service 
connection for his neck.  

On VA examination in October 1980 the veteran complained of 
pains and aches up the back of his head, problems sleeping, 
and problems with turning his head from one side to the 
other.  He reported he injured his right shoulder and neck in 
service when he fell during a game, and that he had neck and 
shoulder pain since then.  He claimed that during the last 10 
years his neck pain became worse.  The VA examiner opined 
that the veteran's right shoulder disability could not have 
caused the neck disability.  It was also noted that the 
veteran reported he injured his neck at the same time as the 
shoulder, and the VA examiner indicated that if this history 
was correct, then service connection for each was present.  
The diagnoses included cervical spondylosis.  

By December 1980 rating decision the RO denied service 
connection for a neck condition.

At a March 1981 RO hearing, the veteran submitted a February 
1981 letter from William L. Kermond, M.D. in which it was 
noted that the veteran had been a patient since 1969, and had 
complained of pain in the right upper extremity and neck 
pain.  It was noted that a myelogram performed in March 1974 
showed degenerative changes at the cervical level with an 
indentation of dye consistent with either a herniated disc or 
degenerative spur formation.  Dr. Kermond opined that the 
degenerative changes the veteran had and the symptoms that 
had caused him discomfort over the last 11 years were related 
to an injury the veteran described as being sustained in 
service.

At the March 1981 hearing the veteran testified regarding his 
claim for service connection for a neck condition.  He 
testified that he injured his neck in service at that same 
time he injured his shoulder.  He claimed he complained about 
his neck, but at the hospital they did not look at his neck 
or take X-rays because they were mainly concerned about his 
shoulder.  He testified that his neck continued to bother him 
during service but he did not want to make a practice of 
going to sick call and did not like to complain.  He further 
testified that he continued to have neck problems after 
service and first received treatment for his neck in 1974, 
when a myelogram was performed at Winchester Hospital that 
showed a herniated disc.  He claimed that at that time the 
doctor attributed the veteran's arm numbness and discomfort 
to the neck.  

In a July 1981 decision the Board denied service connection 
for a neck disability.

Received from the veteran in January 1982 was an application 
for compensation or pension.  He reported that he was self-
employed in an appliance repair business, and he worked part-
time, making about $7,000 per year.  He reported that he did 
no lifting and that the most he ever earned in a year was 
$15,000 in 1977.  He indicated that the highest year of 
school he completed was the fourth year of high school.  

In a February 1982 letter, the RO advised the veteran that 
action could not be completed on his claim without 
information on the nature of the disorder for which he was 
claiming benefits.

In a statement in February 1982, the veteran reported that he 
had problems which limited his physical work, including neck, 
shoulder, stomach, and heart problems.  

In a March 1982 letter, the RO requested that the veteran 
specifically state whether or not he was claiming non-
service-connected pension or service connection for a stomach 
problem and a heart problem.  

Subsequently received from the veteran were treatment records 
from Winchester Hospital which show that in March 1964 he was 
admitted with severe myocardial infarction due to coronary 
occlusion.  At that time, physical examination of the neck 
was negative.  It was noted that the veteran had previously 
been examined in May 1956 for pain which was thought to be of 
costo-chondral junction origin in his chest.  It was noted 
that there was nothing at that time to suggest any coronary 
disturbance, and both a heart examination and ECG (EKG) were 
normal.  It was also noted that the veteran was seen in 1963 
and at that time showed no evidence of any cardiac disease 
and had a completely normal ECG.  An ECG in March 1964 showed 
a stable pattern of acute inferior myocardial infarction, and 
the veteran was subsequently discharged.  In 1969 the veteran 
was admitted for right shoulder surgery, and an examination 
of the neck at that time showed no masses or tenderness.  In 
September 1970 the veteran was admitted with complaints of 
burning in the chest.  His hospital course was remarkably 
benign, and he had no further chest pain.  The discharge 
diagnosis was partial thickness acute inferior myocardial 
infarction.  In March 1974 the veteran was admitted with 
complaints of pain in the right shoulder and neck.  He 
underwent a cervical myelogram which showed changes at the 
5th cervical level on the right consistent with a disc 
herniation associated with considerable osteophyte formation.  
The admission diagnoses included cervical disc degenerative 
disease and status post coronary artery disease.  

Also received from the veteran was a July 1981 lay statement 
in which his friend, A.L., reported he knew the veteran since 
service, and that shortly after discharge the veteran 
commented on having pains in his stomach and chest.  In a 
July 1981 lay statement, F.D. reported he knew the veteran 
for 35 years, and that since 1947 the veteran complained of 
health problems, including an injury to his back and chest 
pains.  In an August 1981 lay statement, J.A. reported 
knowing the veteran since 1946 and indicated that during the 
succeeding years, the veteran complained frequently of 
numerous aches and pains primarily focused in his back, 
chest, and stomach area.  In another lay statement, C.S. 
reported he knew the veteran practically all his life, and 
that they were discharged from the Army at approximately the 
same time.  C.S. reported that in the years since being 
discharged from service the veteran had problems with his 
back, which the veteran claimed he hurt in service, and the 
veteran reported having problems with pains in his chest.  

In a lay statement the veteran reported that he injured his 
back lifting logs during service, and that he was treated and 
hospitalized on two different occasions.  He claimed that he 
had problems with his back since the back injury in service.  
He also reported having frequent chest pains while in the 
Army.  He was told that his heart was normal, but claimed 
that he was not thoroughly evaluated because an EKG was not 
done.  He also claimed that he worked as a repairman of major 
appliances and that his physical conditions caused him to 
lose considerable time from work.  He became self-employed in 
1954, and reported that many times he had to turn down work 
which was too heavy, which led to a decrease in his business.  
He claimed his work had decreased to only a few house calls 
per week.

In October 1981, Cornelius S. Hickey, M.D. reported knowing 
the veteran for over 20 years and that on several occasions 
the veteran had to stop work because of his neck and back.  
It was also noted that the veteran complained many times of 
back disability which he first had while in service.

In a December 1980 letter, Gustav G. Kaufmann, M.D. provided 
a chronological summary of medical care provided to the 
veteran from March 1964 to May 1978.  It was noted that in 
March 1964 the veteran had an acute posterior myocardial 
infarction and a slow recovery to work, and that in March 
1974 he was hospitalized and underwent a cervical myelogram 
which showed degenerative changes of the cervical spine.  It 
was noted that the veteran was seen on many other occasions, 
at times without complaints, and at other times with varying 
discomforts in his chest and abdomen, without significant 
physical findings.  Serial electrocardiograms showed evidence 
of old infarction and with minor S.T. changes.  It was noted 
that symptoms of coronary insufficiency had not been clearly 
defined, but suspected at times.  It was noted that many of 
the veteran's complaints had been secondary to his cervical 
spine symptoms, obesity, and anxiety.  

EKG reports from Winchester Hospital showed that in November 
1969 there were minimal residuals of the veteran's previous 
inferior infarction and no evidence of any acute process.  In 
September 1970 the impression was further definite evidence 
of fresh inferior myocardial insufficiency, if not 
infarction.  In March 1974 the impression was old inferior 
wall myocardial infarction.  

In an April 1982 letter, the veteran's representative 
reported that the veteran wished to claim service connection 
for heart problems.  

By May 1982 rating decision, the RO denied service connection 
for a neck condition, a back condition, and a heart 
condition.  In a letter dated in May 1982, the veteran was 
advised of the RO's decision, as well as his appellate 
rights.

In a July 1982 statement, the veteran claimed that he injured 
his back lifting logs at Fort Belvoir, Virginia, and that he 
was hospitalized and treated on two occasions in service.  He 
claimed that between 1948 and 1957 he was treated by a 
private chiropractor, Mr. Clemmons, but indicated he was 
unable to obtain his treatment records because Mr. Clemmons 
died years ago.  He claimed that since service he had severe 
back pain.  He also claimed he had chest pain in service, and 
that he was treated by his family doctor, William Barone, 
M.D.  He reported that Dr. Barone had long since retired and 
did not keep any treatment records from that far back.  The 
veteran also reported that he injured his shoulder and neck 
while playing football during a recreational period during 
service.  He claimed that he was treated three weeks after 
the injury, and at that time complained about his shoulder 
and neck, but nothing was done about his neck.  He reported 
that he was in pain ever since this neck injury.  

In February 1983 the veteran testified at a personal hearing 
regarding his claims for service connection for a neck 
condition, a heart condition, and a back condition.

By July 1983 decision the Board denied service connection for 
a neck disorder, a heart disorder, and a back disorder.

In a January 1984 letter, a VA physician reported that the 
veteran's prognosis was guarded because of his angina, 
hypertension, and depression.  The VA physician did not 
anticipate any marked change in the veteran's condition in 
the near future, but noted that the veteran should be able to 
return to work on about March 1st.

In an April 1984 letter, Gustav G. Kaufmann, M.D. reported 
that positive evidence of cardiac disease was first 
documented in March 1964 at the time of an acute myocardial 
infarction.  It was noted that there was the suggestion that 
the veteran had been having exertional angina for some time 
before that.  It was also noted that the veteran reported 
experiencing various bouts of chest discomfort while on 
active duty, but that no particular attention was paid to 
this.  In September 1970 a diagnosis of partial thickness 
inferior myocardial infarction was made during 
hospitalization for burning anterior chest discomfort.  Dr. 
Kaufmann noted that similar episodes of burning chest 
sensation raised the question of cardiac origin, but were not 
substantiated by electrocardiograph, and that at other times 
these discomforts seemed to be of gastrointestinal origin.

Received in May 1984 was a letter from William D. Barone, 
M.D. dated in November 1983.  Dr. Barone reviewed the 
veteran's history in service dating back to 1944, along with 
his hospitalizations, all due to related injuries, 
specifically his right shoulder problem and found that when 
the veteran injured his shoulder, his concomitant neck 
condition was overlooked at the time.  Dr. Barone opined that 
a rather severe injury to the back or shoulder can and should 
in many incidences reflect to the neck area and the history 
would support this conjecture, and that the 1944 shoulder 
injury can so effect the neck ligament attachments that it 
could result in permanent fibrositis, osteochondritis with 
scarring, and nerve involvement with resulting discomfort 
with pain on a certain anatomical movement.  Dr. Barone 
further opined that an injury to the shoulder and neck region 
can initiate early changes of degeneration that show no 
evidence until several years later.

In November 1984 the veteran testified regarding his claim 
for service connection for a neck disorder.  

VA treatment records showed that in May 1984 the assessment 
included degenerative joint disease of the cervical and 
lumbar spine.  In December 1984 examination of the veteran's 
neck and heart was negative, his blood pressure was good, and 
his angina was stable.  He subsequently complained of low 
back pain and neck pain, and the assessment included 
degenerative joint disease.  

By March 1985 decision, the Board, in pertinent part, found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a neck disorder.  

In a letter from the veteran, received by the RO in September 
1985, the veteran claimed that when he was hospitalized for 
his shoulder in service he had also injured his neck, but the 
doctors were more concerned about his shoulder.  He reported 
having ruptured discs at the 5th, 6th, and 7th vertebrae and 
that he was not able to move his neck properly.  He claimed 
that a private orthopedist, Dr. Kermond, had opined that the 
veteran's neck injury had been caused when he injured his 
shoulder.  The veteran also claimed that he had fallen on 
many occasions due to his back giving away and that he was 
told he would have to live with his neck and back problems.  
He claimed that when he was inducted into the Army he was 
asked if he had pains in his chest, and he replied that he 
did on occasion, but that nothing was done about that.  He 
also claimed he complained about pains in his chest, but 
nothing was done, and he was told that he did not need an EKG 
because he was 19 years old and too young to have a heart 
attack.  

VA treatment records showed that from August 1980 through May 
1985 the veteran received periodic follow-up treatment for 
angina and for his blood pressure.  In June 1982 he 
complained of neck pain, and in March 1983 it was noted that 
he had headaches from cervical osteoarthritis.  In July 1984 
the veteran reported that he injured his back in service and 
had trouble with his back and neck for years.  He also 
reported that one and a half months ago he fell as he was 
going downstairs because his back gave away, and that he had 
difficulty getting out of bed.  In August 1984 he complained 
of low back pain and neck pain, and X-rays showed cervical 
and lumbosacral degenerative joint disease.

Received from the veteran in March 1986 was a letter in which 
he reiterated his contentions that he injured his back in 
service lifting logs, and that since then he had severe back 
pain, and that he injured his neck along with his shoulder 
during service.  He claimed he ruptured neck discs at the 
5th, 6th, and 7th vertebrae, and was not able to use his arm, 
shoulder or neck properly.  He also repeated his contentions 
that he complained of chest pains in service frequently, but 
received no treatment.  He claimed his physical conditions 
caused him to lose considerable time from work and loss of 
business.  

In a February 1986 letter, a private chiropractor, Marsha I. 
Krohn, D.C. reported that the veteran had possible lumbar 
discopathy associated with myositis.

In an August 1987 letter, a VA physician reported that the 
veteran had been under his care for seven years, and that the 
veteran reported having pain in the neck and shoulder since a 
shoulder injury in service.  It was noted that cervical spine 
X-rays showed changes consistent with cervical spondylosis.  
It was also noted that the veteran had other medical problems 
including hypertension, residuals of myocardial infarction, 
and angina pectoris, and that he had become much more 
disabled and was finding it very difficult to continue 
working.

A November 1987 VA treatment record showed that the veteran 
was seen for low back pain, and the assessment included 
cervical spondylosis with sensory radiculopathy, and lumbar 
spine osteoarthritis.  It was noted that the veteran reported 
that his injuries to the neck, right shoulder, and low back 
were during service, and the VA physician commented that 
these findings were compatible with service injuries as 
related.  

On November 24, 1987, the RO received a recent letter from 
the veteran's representative, requesting that the claims for 
service connection for a heart condition, a hiatal hernia, a 
back condition, and a cervical spine condition be reopened.

In a December 1987 statement, the veteran's wife reported 
that she married the veteran in August 1947, and that from 
the time they were married the veteran had confided in her 
about disabilities that he reportedly suffered in service, 
including to his shoulder, neck, back, stomach, and heart.  

In support of his claim to reopen, the veteran submitted a VA 
treatment record dated in November 1987 that duplicated a 
March 1987 VA record in which the veteran related his 
problems to low back, neck, and right shoulder injuries 
incurred while in the military, and the VA physician said 
that the findings were compatible with service injuries as 
related.  He also submitted a March 1988 letter from a VA 
physician, in which it was noted that the veteran was under 
the care of the internal medicine clinic for ten years.  It 
was also noted that the veteran gave a history of having 
heart attacks in 1964 and 1969, and then developing angina 
pectoris which persisted to the present.  It was noted that 
because of the increased frequency of the attacks, as well as 
weakness and shortness of breath, the veteran was now totally 
disabled.  The veteran reported a history of having been 
treated for similar chest pains in service, but indicated 
that no electrocardiogram was taken at that time.

By January 1989 rating decision, the RO denied service 
connection for a back, neck, and stomach condition.  There is 
no indication that the veteran was notified of this rating 
decision. 

In a March 1990 letter a VA physician reported that the 
veteran gave a history of heart attacks in 1964 and 1969, and 
that he subsequently developed angina pectoris which had 
persisted to the present.  It was noted that because of the 
increased frequency of these attacks as well as the weakness 
and shortness of breath he is now totally disabled.  The 
veteran reported a history of being treated for similar chest 
pains in service, but claimed that no electrocardiogram was 
taken at the time.  It was noted that in April 1992 he had 
repair of his abdominal aortic aneurysm because of 
significant enlargement of the aneurysm and severe back pain, 
and that the back pain continued to be severe and he was less 
mobile.  It was also noted that the veteran's anginal attacks 
had been more severe and he was unable to walk more than 50 
to 75 feet without stopping.  The VA physician indicated that 
the veteran's general condition had continued to deteriorate 
and that he was more housebound.

An August 1990 VA treatment record showed that the veteran 
reported a low back injury in June 1944 in service and that 
military records showed he was in the hospital for his low 
back.  The assessment included cervical spondylosis with 
bilateral sensory radiculopathy, C6 nerve root, and 
osteoarthritis of the lumbar spine.

An EKG report dated in October 1991 showed findings including 
angina at stage II.

Additional VA treatment records, apparently received by the 
RO in 1991, showed that from 1986 through 1995 the veteran 
received periodic treatment related to his heart problems, 
including angina, coronary artery disease, and hypertension, 
and that he was followed for his cervical spondylosis, C5-7 
with sensory radiculopathy, and for his lumbosacral 
osteoarthritis.  

Received in January 1992 from the veteran's representative 
was a VA treatment record showing that in December 1991 the 
assessment was that the veteran's angina was no better, he 
had very little exercise capacity, and his blood pressure was 
stable.

A private CT scan of the lumbosacral spine dated in April 
1992 showed mild L3-4 spinal stenosis with minimal L4-5 
spinal stenosis.

An April 1992 letter from Khether Raby, M.D. showed that the 
veteran was seen for preparation for abdominal aneurysm 
surgery, and that his cardiac risk factors included a past 
history of smoking, mild diabetes, and a strong family 
history of coronary artery disease.

By a May 1992 rating decision, the RO found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a neck, heart, or back condition.  

In a July 1992 letter, Khether Raby, M.D. provided an update 
on the veteran's heart problems, noting that the veteran 
recently underwent successful AAA (abdominal aortic aneurysm) 
repair, and was then readmitted for atypical chest pain.  A 
myocardial infarction was ruled out, but tests showed 
findings consistent with left main coronary artery disease.  
As a result, he underwent cardiac catheterization and 
angiography.

Results of the veteran's stress test in December 1992 showed 
that the test was highly predictive of significant coronary 
disease.

In July 1993 the veteran testified at a Board hearing 
regarding his claims that new and material evidence had been 
submitted to reopen claims for service connection for a 
cervical spine disorder, a lumbosacral spine disorder, and a 
heart disorder.  In July 1994 the Board remanded these issues 
to the RO for further development.

On VA examination in September 1994 the veteran reported he 
injured his cervical spine at the same time he injured his 
right shoulder playing touch football in service.  He 
complained of neck pain, and also reported a history of low 
back injury in February 1945.  He also complained that he had 
trouble bending and stooping, that his neck was stiff, that 
his low back was stiff and that he had pain down both of the 
legs.  On examination the veteran's cervical spine had 
limited range of motion, with flexion to 25 degrees, 
extension to 5 degrees, rotation 30 degrees to the right and 
20 degrees to the left, and lateral bend 15 degrees to the 
right and 10 degrees to the left.  There was increased 
cervical lordosis.  Range of motion of the back showed 
forward flexion to 34 degrees, extension to 3 degrees, and 
lateral bend to 10 degrees on the right and left.  Reflexes, 
sensation, and motor strength were normal in the lower 
extremities.  The diagnoses included cervical and lumbar 
spondylosis, C6 and possible C7 radiculopathy on the right 
side.

A September 1994 VA X-ray of the lumbosacral spine showed 
vascular calcification, mild osteopenia, degenerative changes 
with anterior osteophyte formation, and normal alignment.  An 
X-ray of the cervical spine showed osteopenia, narrowing of 
the intervertebral disc spaces progressively from C4 through 
C7, marked at C6-C7, anterior and posterior osteophytes at 
those levels increasing to C6-7, marked narrowing of the C5-6 
neural foramina on the right, and minimal to moderate 
narrowing of the C6-7 neural foramina on the right.

In a January 1995 decision the RO increased the rating for 
the service-connected right shoulder disability to 20 
percent.

In September 1995 the Board denied the veteran's claim that 
new and material evidence had been submitted to reopen the 
claim for service connection for a heart disorder.  The Board 
found that new and material evidence had been submitted to 
reopen the claims for service connection for a lumbar and 
cervical spine disorders, and the Board remanded the merits 
of these claims to the RO for further action.  The Board also 
granted an increased 30 percent rating for the service-
connected right shoulder disability.  

A May 1996 VA X-ray of the lumbosacral spine showed marked 
degenerative changes, minimal narrowing of the L4-5 
intervertebral disc space, and anterior osteophytes at L3-4.  
It was noted that the degenerative changes had advanced since 
the prior examination.  An X-ray of the cervical spine showed 
narrowing of the C5-6 and C6-7 intervertebral disc spaces 
with posterior and anterior osteophytes at those levels.  
There was posterior listhesis of C5 in relationship to C4 of 
the first degree, and encroachment upon the neural foramina 
at C5-6 and C6-7 bilaterally.

On VA examination in May 1996 the veteran reported that he 
had had neck and low back pain ever since service, and that 
following his discharge from service he was unable to work in 
a family landscape gardening business and that he took a job 
servicing appliances for eight years.  He reported that he 
lost this job when he was unable to meet his quota, and after 
that he opened his own business servicing appliances, which 
he operated from 1954 until 1988 when he retired.  He 
reported experiencing pain in the neck, which radiated to his 
head occasionally, and that he was unable to move his neck 
without pain, and that he had difficulty driving because of 
stiffness and pain when he moved the neck.  He also 
complained of constant soreness in his low back with 
radiation to his left buttock and leg, which was made worse 
by sitting and getting up in the morning.  He claimed that 
his left leg had given out on him and he had fallen to the 
ground on a number of occasions with pain radiating from his 
low back into his left foot.  Examination of the neck 
revealed markedly decreased range of motion in all directions 
with only 5 to 10 degrees of motion in any direction 
including flexion, extension, rotation, and lateral bending.  
Neurological examination of the upper extremities was mixed 
with some decrease in the reflex of the triceps on the right, 
but there was no weakness of his hand grasp.  Examination of 
the lumbar spine revealed tenderness at L5 and over the left 
sciatic notch, flexion was restricted at 70 degrees, and 
right and left lateral bending was to 10 degrees.  
Neurological examination of the lower extremities was 
negative, and straight leg raising was positive on the left.  
The diagnoses included advanced cervical spondylosis with 
probable herniated cervical disc and chronic degenerative 
disease of the lumbar spine with probable herniated lumbar 
disc.  The VA physician opined that the veteran's medical 
records and history were consistent with the fact that he did 
sustain injury to his neck and back in service that had 
resulted in his current disability.  

An MRI of the lumbar spine in May 1996 showed diffuse 
degenerative bony changes involving the lower lumbar spine, 
disc herniation without nerve root encroachment at L4-5 and 
L5-S1, and mild disc bulge at L3-4.

By January 1997 decision, the Board granted service 
connection for lumbar and cervical spine disorders.

By a February 1997 rating decision, the RO promulgated the 
Board's decision that had granted service connection for 
lumbar and cervical spine disorders.  The RO made service 
connection for these conditions effective from November 25, 
1991.  From that date, the RO rated the lumbar spine 
condition 20 percent, and rated the cervical spine condition 
20 percent.

Received in February 1998 from the veteran were several 
treatment records from private physicians, detailing 
treatment he received related to his heart.  Also received 
was a September 1984 statement from Charles E. Rooney, M.D., 
in which Dr. Rooney reported that the veteran had complained 
of neck disability frequently in the past several years, and 
that the veteran reported a history of injury to the neck 
that was incurred in service.  The veteran also reported that 
he was hospitalized twice for a back injury and that he had 
pains ever since then.  Dr. Rooney noted that he had observed 
the veteran on several occasions and it was obvious that he 
had neck pain.  Dr. Rooney also noted that the veteran was 
unable to satisfactorily perform his work as a maintenance 
operator of machines.  Also received was a October 1986 
statement from Cornelius S. Hickey, M.D., in which Dr. Hickey 
reported knowing the veteran for over 20 years and that on 
several occasions the veteran had to stop work because of his 
neck and back.  It was also noted that the veteran complained 
many times of back disability which he claimed he first had 
while in service.  

In a February 1997 office consultation report, Charles A. 
Boucher, M.D. indicated that the veteran had significant 
coronary artery disease, which was demonstrated by 
significant ischemia on a stress test at a low peak heart 
rate and by history of myocardial infarctions.  A two-
dimensional echocardiography and Doppler ultrasound showed an 
abnormal left ventricle with inferior akinesis and no 
significant valvular disease.  

VA treatment records dated from January 1997 to May 1998 
showed that the veteran received periodic follow-up treatment 
for his coronary artery disease.

In a June 1998 letter, Albert L. Muggia, M.D. indicated that 
the veteran was totally disabled due to severe coronary 
disease and angina pectoris, and that he required carotid 
artery surgery because of severe vascular disease.

On VA examination in July 1998 the veteran reported that he 
had difficulty getting out of bed and that at times he could 
not lift things because it would trigger back pain.  He also 
claimed that turning or getting out of a chair triggered back 
pain.  He could not walk far, which was complicated by 
shortness of breath.  He did not give a clear frequency as to 
how often his back pain flared up, but reported that it was 
intermittent depending on his degree of activity.  He denied 
any leg pain or weakness or radicular symptoms, but claimed 
on a couple of occasions his back pain was so severe that his 
legs gave out.  He reported no paresthesias in his arms or 
legs.  He reported he could not lift or bend, and could sit 
for about fifteen or twenty minutes and then had to get up.  
He had trouble getting dressed because he could not bend down 
to put his socks on and had trouble driving due to difficulty 
in turning his head.  He reported he worked as a salesman but 
could not keep up with his pace and therefore had to stop 
working.  Examination showed that his cervical spine had 60 
degrees of bilateral lateral rotation and full forward 
flexion.  In the lumbosacral spine he had 60 degrees of 
forward flexion, 25 degrees right lateral rotation, and 20 
degrees of left lateral rotation.  There was no evidence of 
lumbosacral or cervical root loss of sensation.  The 
impression was cervical and lumbosacral degenerative joint 
disease with no active evidence of radiculopathy.

By December 1998 rating decision, the RO in pertinent part 
granted an earlier effective date of November 24, 1987 for 
the award of service connection for lumbar and cervical spine 
disorders.

In a January 1999 letter, a private cardiologist, Eugene W. 
Green, Jr., M.D. noted that the veteran had just returned 
from having bypass graft surgery for his severe coronary 
disease and angina.  It was also noted that he was seen for 
left anterior chest pain during service in 1945.  The veteran 
felt his heart condition originated in 1945 and asked Dr. 
Green to provide a related statement.  Dr. Green stated it 
was entirely possible that the veteran's cardiac condition 
had origins in 1945, because "coronary disease is a slow 
progressive disease over many, many years."  Dr. Green also 
related that from Korean War experience it was known that 
young soldiers had coronary artery disease, as noted on their 
autopsies, and opined that it was "reasonable, in light of 
what has been involved in coronary disease in the past years, 
that this patient may have had coronary complaints that were 
not brought to light at that time."

In a February 1999 letter, another private cardiologist, 
Charles A. Boucher, M.D., reported that he first met the 
veteran in February 1997 and that several days later the 
veteran underwent repair of a left carotid lesion.  Dr. 
Boucher indicated that the veteran had a significant 
cardiovascular history before 1997.  Dr. Boucher noted that 
the veteran was on a partial disability related to a back and 
shoulder injury during World War II, but opined that it was 
"possible that the stress of this injury aggravated his 
propensity toward vascular disease."  Dr. Boucher further 
opined that "the psychological stress he has experienced from 
the war injury while serving our country contributed in part 
to the cardiovascular disease that he has had."

In July 1999 the veteran testified at a hearing at the RO.  
He asserted that the effective date for service connection 
for his cervical and lumbar disabilities should date back to 
his discharge from service in 1946.  He said that his back 
disability was more severe, and he claimed he could not walk, 
could not sit down for too long, could not get up off a 
chair, and could not help his wife around the house.  He also 
claimed he could not lift anything beyond five or six pounds, 
and that his doctor told him not to rake leaves because of 
his heart.  He testified that because of his back he could 
not get out of bed and his wife had to put his shoes on for 
him and help him dress.  He claimed he had pain down the 
lower back on each side, and that he could not twist.  He 
also testified that he had pain from his neck up into his 
head.  He had triple bypass heart surgery in November, and 
claimed it made him breathe a little easier, but he was still 
not able to do anything extensively, such as lifting up his 
grandchildren, walking, and driving for long distances.  He 
reported difficulty when sitting in a car, getting in and out 
of the car, and turning to see what direction he's going.  He 
claimed that he was totally disabled due to his back and his 
heart disabilities.  

Submitted by the veteran in July 1999 were several documents 
including general articles on cardiovascular disease.  

Received from the veteran's wife in August 1999 was a 
statement in which she reported that for the 52 years she had 
been living with the veteran he complained about his injuries 
from service.  She also submitted a list of the veteran's 
medications he took for various medical problems.

On VA examination in August 1999 the diagnoses were 
atherosclerotic coronary heart disease, acute myocardial 
infarctions in 1964 and 1970, longstanding history of 
recurrent angina pectoris, and status post multiple coronary 
artery bypass graft surgeries in 1998.  It was noted that 
there was no angina pectoris at present, and that there was 
atherosclerosis of the left common carotid artery, status 
post carotid endarterectomy in February 1997, and no sequelae 
of this procedure.  There was an abdominal aortic aneurysm, 
status post abdominal aortic aneurysm repair in May 1992, 
with no significant clinical sequelae of this procedure.  The 
examiner noted that the veteran's claims file had been 
reviewed, as well as the letters from Dr. Boucher and Dr. 
Green.  The examiner indicated that the veteran's episode of 
precordial chest discomfort that occurred in January 1945 was 
most likely musculoskeletal chest discomfort which was a 
common occurrence in otherwise healthy young men and noted 
there was no other cardiorespiratory symptoms or evidence for 
elevated blood pressures during service.  It was also noted 
that the veteran first developed a clinical manifestation of 
atherosclerotic coronary heart disease in 1964 and 
subsequently experienced a coronary event in September 1970.  
He had a longstanding history of recurrent episodes of angina 
pectoris and subsequently underwent multiple coronary artery 
bypass grafting in November of 1998.  Extensive 
atherosclerosis resulted in a significant left carotid artery 
stenosis treated surgically by carotid endarterectomy in 
February 1997.  The examiner opined that there was no 
credible clinical rationale to link the veteran's service-
connected conditions to the extensive underlying 
atherosclerotic disease involving the heart, carotids, and 
abdominal aortic area many years following his service.

In a November 1999 letter the veteran reiterated his claim 
that the effective dates for service connection for his 
lumbar and cervical disabilities should date back to service.  
Along with the November 1999 letter the veteran submitted 
several annotated documents which had previously been 
associated with the claims file.

The veteran's claim for a TDIU rating was received by the RO 
on December 14, 1999.  He said he previously worked as a 
self-employed appliance repairman, and that he had not worked 
since retiring in 1987.

By December 1999 rating decision the RO granted a TDIU 
rating, effective from December 14, 1999.  The RO noted that 
the veteran had non-service-connected conditions which 
contributed to his inability to work but, considering 
reasonable doubt, his service-connected right shoulder, 
cervical spine, and lumbar spine conditions (then having a 
combined compensation rating of 60 percent) prevented gainful 
employment.  The RO also found that the TDIU rating was 
permanent in nature.

In May 2000 the veteran testified at a hearing at the RO.  He 
requested that he be granted an earlier effective date, back 
to 1987, for a TDIU rating.  He indicated that there were no 
recent treatment records related to his back and neck 
disabilities.  He testified he had had chest discomfort 
during service, and essentially claimed that his heart 
disability had its onset during service.  

In a May 2000 letter, Dr. Green listed the veteran's cardiac 
medications and noted that the veteran's blood pressure and 
EKG were clinically stable.  

In May 2000 the veteran submitted excerpts from various 
articles concerning cardiovascular diseases.

In a May 2000 statement, the veteran's wife reported that 
they had been married for 53 years and that he had always 
complained of chest pains and had had many heart problems 
since he was a young man.  

At a July 31, 2000 VA examination the veteran complained of 
increasingly severe neck and back pain.  He reported that in 
the past year his activities had been increasingly curtailed 
because of severe pain and stiffness of the axial spine from 
the neck to the lower back, and that he had constant pain and 
required help with dressing each day.  He could no longer 
bend over to put on his shoes.  Physical examination showed 
that the veteran's posture was relatively normal, his gait 
was slow, and his lumbar spine had lost its usual lordosis.  
There was no tenderness on palpation of the paravertebral 
cervical and lumbar musculature.  Range of motion of the neck 
was markedly limited, and forward flexion was to 45 degrees, 
backward extension was to 30 degrees, left and right lateral 
flexion was to 10 degrees, rotation to the right and left was 
30 degrees, and further movement was limited by pain and 
stiffness.  It was noted that none of these movements were 
associated with paresthesias into the arms or hands.  Range 
of motion of the lumbosacral spine was restricted due to pain 
and stiffness.  Forward flexion was to 45 degrees, backward 
extension was to 10 degrees, left and right side flexion was 
to 10 degrees, and left and right rotation was to 20 degrees.  
The diagnoses included severe degenerative joint disease of 
the lumbar spine, with marked limitation in range of motion, 
and without findings of nerve compression, and severe 
degenerative disease of the cervical spine, with marked 
limitation in range of motion, and without findings of nerve 
compression.  

In an August 2000 addendum it was noted that X-rays of the 
lumbosacral spine showed degenerative intervertebral disc 
changes at L4-5, osteophyte formation at L3-4, and it was 
noted he had symptomatic degenerative changes.  X-rays of the 
cervical spine revealed narrowing at C4-5, C5-6, and C6-7 
intervertebral disc spaces, osteophyte formation, 
encroachment upon neural foramina at C5-6 and C6-7 on the 
left, and it was noted that he had degenerative bone and 
joint changes in the cervical spine which were symptomatic.  
This VA examination also notes a number of non-service-
connected cardiovascular and other diseases. 

By August 2000 rating decision, the RO granted a 40 percent 
rating for the service-connected lumbar spine disability, 
effective from July 31, 2000, and granted a 30 percent rating 
for the service-connected cervical spine disability, 
effective from July 31, 2000.

Along with a letter dated in December 2000 the veteran 
submitted several duplicate documents, as well as several 
general articles primarily dealing with cardiovascular 
diseases.

In March 2001 the veteran testified at a Board hearing at the 
RO.  He said that he had chest discomfort in service and went 
to the dispensary and was told he did not need an EKG.  He 
claimed that he continued to have chest discomfort in 
service, but did not complain about it, and he finally had a 
heart attack in 1964 and 1967.  He claimed he played football 
in high school and had these same feelings in his chest, but 
when he mentioned that when he was inducted, it was ignored.  
He said he also complained of chest pains in service while he 
was hospitalized for shoulder surgery, but nothing was done.  
He reported no chest injuries or traumatic incidents between 
the time he got out of service and his first heart attack.  
He testified that when he got out of service he was disabled 
to the point that he was unable to work.  He claimed he 
looked for work, and his father wanted him to go into 
business with him as a landscape gardener, but could not 
because of his back, shoulder, and neck.  He was a salesman 
for a while, and then when he met his wife, her uncle got him 
a job repairing washing machines from 1947 to 1954.  He 
claimed he could not handle the job because he got so many 
calls and could not fill the quotas due to his injuries and 
his inability to lift a washer or to bend.  He quit this job 
and started his own business, which he reportedly did 
occasionally.  He claimed he was disabled to the point of 
being unable to work at all when he retired in 1988.  He 
testified that since then he had not worked enough to pay 
taxes on.  He retired when he was 63 and took early Social 
Security, and claimed that the effective date for his 
individual unemployability rating should be back to when he 
retired at age 63, or sooner than that because he had a heart 
attack in 1964 and could not work at that time.  

The report of an April 2004 VA examination of the spine shows 
that the veteran reported complaints of neck and low back 
pain occurring almost constantly.  The veteran reported that 
he had  had increasing severe pain in his neck and lower back 
since his last examination in 2003.  He complained that 
cervical pain was quite severe, especially with rapid motions 
of the neck, and his low back pain had caused him to walk 
with great difficulty and requiring a cane for support at 
times.  He stated that the pain requires almost constant 
medication, and that he was restricted in his ambulatory 
activities and in range of motion of the neck and back.  He 
reported that the pain has not been referred into his 
extremities and there was never any indication of a ruptured 
intervertebral disk.

The examination report records that examination of the 
cervical spine revealed that the veteran had a moderate 
decrease in range of motion.  Flexion was 30/45 degrees, 
extension was 30/45 degrees, lateral flexion and rotation 
were to 30/45 degrees.  Examination of the lumbar spine 
revealed that the veteran had a stiff lower back.  He had 
flexion reduced to 40/90 degrees, extension was 15/30 
degrees, straight leg raising was to 40/90 degrees, and 
lateral flexion and rotation were to 15/30 degrees.

After examination, the report contains diagnoses of (1) 
previous history of degenerative joint disease showing 
involvement of the L4-L5 vertebrae.  He also had X-rays of 
the cervical spine, which showed degenerative joint disease 
involving C4-5, C5-6, and C6-7.  The diagnosis would be 
probable service connected injury to his lower back, suffered 
in 1943 at Fort Jackson, North Carolina with probable 
diagnosis of sprain of his lower back.  (2) chronic history 
of cervical pain and lumbosacral pain over the years with no 
specific treatment and no surgical intervention.  Since his 
last examination in 2003, he has claims of increasing pain in 
both his neck and lower back with no apparent decrease in 
range of motion of both areas.  

Reports of X-ray examination of the cervical and lumbosacral 
spine at the time of the April 2004 examination contain the 
following impressions.  The cervical spine X-ray report 
contains an impression showing that in comparing the present 
examination with that of July 2000 revealed no change in 
appearance of the cervical spine.  C7 was poorly visualized 
on the current study, but uniform narrowing at C6-C7 had been 
shown in July 2000, and was assumed present currently.  The 
remaining aspects were about the same as in July 2000.  There 
was mild narrowing at C5-6, accompanied by advanced 
degenerative hypertrophic changes particularly anteriorly but 
also noted posteriorly.  Lesser degenerative changes were 
noted at C4-5.  There was no cervical rib, and no definite 
recent fracture or spondylolisthesis.

Lumbosacral spine X-ray examination was compared with that of 
July 2000.  Presently there was a better lordosis than on the 
previous examination, and all interspaces were preserved 
presently.  Degenerative changes were noted throughout and to 
a greater extent than seen previously, particularly at L3-L4.  
Pedicles and processes remained intact and there was no 
definite recent fracture or spondylolisthesis.  There was 
calcification of the lower abdominal aorta extending into the 
iliac vessels.

The report of an April 2004 VA examination for peripheral 
nerves shows that the veteran reported complaints of having 
increasing neck and lower back pain with progressively 
decreased range of motion of the neck and lumbar spine.  The 
veteran reported that the neck problem was so severe that he 
could no longer drive because he could no longer look to 
either side.  He reported that the pain was 6-7/10 and 
frequently wakes him at night.  The lower back pain was also 
present, primarily after he worked a few yards and he 
frequently had to stop due to this.  He denied having any 
radiation of the neck or lower back pain into the 
extremities.  He reported having generalized fatigue and 
weakness but no weakness that is traceable to a given 
myotome.  The veteran denied having flexor spasms, stiffness 
of the lower extremities, urinary incontinence or frequency, 
or uninhibited bladder.  He reported that his gait was 
unsteady, and had become more unsteady in the past two or 
three years.  He also reported that he noticed tremor in both 
upper extremities, which did not bother him.

On examination, flexion, extension, lateral rotation and 
lateral flexion of the neck were restricted to 10 degrees 
with pain.  Forward flexion of the back was to 20 degrees.  
Backward flexion was less than 5 degrees.  Rotation at the 
waist was less than 10 degrees to either side and right and 
left flexion was less than 10 degrees.  On examination of 
cranial nerves, examination of XI revealed normal trapezius 
and sternocleidomastoid.  The veteran walked with a broad-
based gait.  There was no abnormal movement while in a state 
of repose, and no arm drift.  There was mild atrophy of 
intrinsic hand muscles and intrinsic muscles of the feet; the 
extensor hallucis longus was normal; and strength elsewhere 
was also normal.  Reflexes were 3+ in the upper extremities 
and knees and 2+ at the ankles.  Plantar response was 
probably extensor, but there was a great deal of withdrawal.  

On testing coordination, the veteran was unable to do tandem 
gait.  On sensory evaluation, Romberg was mildly positive, 
and there was decreased cold and vibration over the feet.  
Cervical and lumbar spine X-ray examination demonstrated a 
widespread degenerative joint disease pathology, more severe 
than in previous X-rays from 2000.

The April 2004 VA examination for peripheral nerves contains 
an impression of (1) the patient has degenerative joint 
disease of the neck and lumbar spine causing severe 
restriction of motion in both areas; (2) there is suggestion 
of a generalized peripheral polyneuropathy; and (3) an action 
tremor is present which does not appear to be symptomatic at 
this time.

	(CONTINUED ON NEXT PAGE)




III.  Analysis

A.  Application to Reopen Claim of Entitlement to Service 
Connection for a Heart Condition, Based on New and Material 
Evidence 

Entitlement to service connection for a heart condition was 
previously denied in final RO and Board decisions, and most 
recently by the Board in a September 1995 decision.  At that 
time the Board found that there was no medical evidence 
showing a nexus between the veteran's heart disease and 
service.  The Board's September 1995 decision is final.  38 
U.S.C.A. § 7104 (West 1991).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
his application to reopen his claim of service connection for 
a heart condition, new and material evidence meant evidence 
not previously submitted to agency decision makers, which 
bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted which is sufficient to reopen a claim, as 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection status in the September 1995 Board decision.
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The Board determines that new and material evidence has been 
submitted, particularly the recently submitted statements 
from Dr. Boucher and Dr. Green discussed above.  This 
evidence is neither cumulative nor redundant.  Also, it bears 
directly and substantially upon the specific matter under 
consideration, that is, the issue of whether there is an 
etiological nexus between the claimed disorder and service.  
Therefore, it is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
That evidence is therefore new and material as to the issue 
of entitlement to service connection for a heart disorder.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for a heart disorder, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

B.  Entitlement to an effective date earlier than November 
24, 1987
for service connection for lumbar and cervical spine 
disabilities

The veteran seeks an earlier effective date for a grant of 
service connection for lumbar and cervical spine 
disabilities.  He has contended essentially that the RO 
should have assigned an effective date from the time he left 
service.  His representative has recently argued that the 
veteran's service connection for lumbar and cervical spine 
disabilities should be effective from September 13, 1985, the 
date of receipt of a letter from the veteran in which the 
veteran discussed injuries to his neck and back.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2004).  If the claim is received within one 
year after separation from service, however, the effective 
date of a compensation award shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).  For claims 
granted on the basis of new and material evidence after final 
disallowance, the effective date shall be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) (2004).

In this case, review of the procedural history shows that 
claims or applications to reopen claims for service 
connection for lumbar and cervical spine conditions were 
denied in prior final RO and Board decisions.  Prior to the 
present claim, the most recent denial of a claim for service 
connection for a back disorder was in a July 1983 Board 
decision; and the most recent denial for service connection 
for a neck (cervical spine) disorder was in a March 1985 
Board decision.  These decisions are final.  38 U.S.C. 4005.

Thereafter, on November 24, 1987 a letter from the veteran's 
representative was received by the RO, which considered the 
letter as an application to reopen these claims.  Based on 
new and material evidence, in a September 1995 decision, the 
Board reopened the claims for service connection for lumbar 
and cervical spine disorders, and remanded the case to the RO 
for further action.  In a January 1997 decision, the Board 
granted service connection for the lumbar and cervical spine 
disabilities.  See 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
§ 3.156; Manio, supra.  Thereafter in a February 1997 rating 
decision, the RO promulgated the Board's decision granting 
service connection, and established November 24, 1987 as the 
effective date for service connection for lumbar and cervical 
spine disabilities.  The RO assigned for each disability a 20 
percent rating effective from that date.

The question for the Board in this case is whether there is 
evidence of a claim to reopen - formal or informal - seeking 
service connection for lumbar and cervical spine disabilities 
after the final Board decisions of July 1983 ("back") and 
March 1985 (neck (cervical spine)), and before November 24, 
1987.  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal 
claim is "[a]ny communication or action indicating an intent 
to apply for one or more benefits."  38 C.F.R. § 3.155(a).  
VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

The Board's review of the claims file shows that, on 
September 13, 1985, the RO received a letter from the veteran 
in which he wrote in part indicating that he should be 
compensated for problems resulting from his neck and back 
injuries.  This statement was received after the final Board 
decisions in July 1983 ("back") and March 1985 (neck 
(cervical spine)).  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents. Suttmann v. Brown, 5 Vet. 
App. 127, 132 (1993) (citations omitted).  Liberally 
construing the veteran's September 13, 1985 statement, this 
was a claim to reopen the issue of service connection for his 
lumbar and cervical spine disorders.  

The pertinent issue in this case, then, is the status of the 
veteran's September 13, 1985 claim.  There is no indication 
the RO responded to the claim in any fashion, so it cannot be 
concluded that the veteran failed to provide any requested 
evidence, resulting in an abandoned claim.  See 38 C.F.R. § 
3.158(a).  The Board also cannot conclude, as a matter of 
fact, that the September 13, 1985 claim was adjudicated and 
denied or whether it remained pending due to lack of action 
on the part of the RO.  The evidence shows a claim was filed 
on September 13, 1985, without any indication of how it was 
resolved.  There is no evidence that the Board could 
reasonably rely on to deny this claim.  There is no evidence 
that the veteran abandoned that claim.  Resolving the benefit 
of the doubt in the veteran's favor, it is concluded that the 
claim remained pending and unadjudicated.  See 38 U.S.C.A. § 
5107.

As indicated above, the effective date for the award of 
service connection will be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  In this case, there is a VA medical record 
dated March 17, 1987, which is the first evidence indicating 
that entitlement arose.  That record contains findings from 
examination of the neck and lumbar spine indicating 
disability, and an opinion that the findings were compatible 
with service injuries as related by the veteran.  There are 
no earlier such records subsequent to the September 13, 1985 
claim on which an earlier effective date may be based. Id.  

Resolving any reasonable doubt in the veteran's favor in 
accordance with 38 U.S.C.A. § 5107, the Board concludes that 
an effective date of March 17, 1987, is warranted for the 
grant of service connection for a lumbar spine disability and 
for a cervical spine disability.

Inasmuch as the evidence does not establish that the veteran 
submitted a claim for service connection for either the 
lumbar or cervical spine disabilities at any other time after 
the last final disallowances, and prior to September 13, 
1985, an earlier effective date than that granted here for a 
grant of service connection for these two disabilities, may 
not be assigned.  

C.  Ratings for Cervical and Lumbar Spine Disabilities

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward. See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In the February 1997 rating decision which the veteran 
appealed, the RO initially evaluated the veteran's service-
connected lumbar spine and cervical spine disabilities under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5290, 
respectively, for limitation of motion of the lumbar and 
cervical spine.  Both were rated as 20 percent disabling, 
effective from November 24, 1987.  

While on appeal, in an August 2000 Decision Review Officer 
Decision, the RO increased the assigned ratings for the 
lumbar and cervical spine disabilities to 40 and 30 percent, 
respectively, under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(for intervertebral disc syndrome) and 5290, both ratings 
effective from July 31, 2000.

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003. See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003). VA's General Counsel, in a precedent opinion, held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (November 19, 2003).  

Thus, these revisions are not for application for the period 
from November 24, 1987 through July 30, 2000, and the 
analysis in sections i and iii below pertaining to that 
period involves evaluation only under the old versions of 
regulatory criteria in effect prior to September 23, 2002.  
The veteran was notified of the revisions in the April 2004 
supplemental statement of the case.  

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months (20 percent), with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
(40 percent), or with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that were present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1).  It was further noted that when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
were to be evaluated using criteria for the most appropriate 
orthopedic diagnostic code or codes and neurologic 
disabilities were to be evaluated separately using criteria 
for the most appropriate neurologic diagnostic code or codes. 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  If 
intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment of the spine was 
to be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was moderate (20 percent), or severe (40 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective before 
September 23, 2002).  For lumbosacral strain ratings were 
provided when there was evidence of muscle spasm on extreme 
forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5295 
(effective before September 23, 2002).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the cervical spine when 
limitation was moderate (20 percent), or severe (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (effective before 
September 23, 2002).  For ankylosis of the cervical spine, 
favorable ankylosis warranted a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (effective before September 23, 
2002).

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40. 
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent); and

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

In evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

i.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability, effective from November 24, 1987 
through July 30, 2000

The veteran's service-connected low back disability is rated 
20 percent disabling effective from November 24, 1987 through 
July 30, 2000.

The evidence for the time period from November 24, 1987 
through July 30, 2000 shows that the veteran received 
periodic treatment related to his lumbosacral osteoarthritis.  
VA examination and treatment records during this period of 
time show no more than moderate limitation of motion of the 
lumbar spine.  For example, VA examination in 1996 revealed 
low back flexion restricted to 70 degrees, and right and left 
lateral bending to 10 degrees.  On VA examination in 1998 the 
low back had 60 degrees of forward flexion, 25 degrees right 
lateral rotation, and 20 degrees of left lateral rotation.  
The Board notes that the objective findings do not indicate 
more than moderate limitation of motion of the lumbar spine 
during this period of time, consistent with the existing 20 
percent rating assigned under Diagnostic Code 5292.  

Moreover, there is no credible evidence that any additional 
limitation of motion of the low back due to pain on use or 
during flare-ups would amount to severe limitation of motion 
as required for the next higher rating of 40 percent.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The competent evidence during this period shows no evidence 
indicating that the veteran meets any of the criteria of 
severe lumbosacral strain under Diagnostic Code 5295, 
consistent with a 40 percent rating.  Furthermore, there is 
no evidence even indicating that he regularly had low back 
muscle spasm or unilateral loss of lateral spine motion in 
the standing position, which is the criteria required for the 
existing 20 percent rating.  Therefore, the veteran clearly 
does not meet the criteria of severe lumbosacral strain 
required for a higher rating of 40 percent under this code. 

The Board also notes that the veteran's service-connected low 
back disability was not more than 20 percent disabling during 
any period of time from the effective date of service 
connection on November 24, 1987, through July 30, 2000.  
Fenderson v. West, 12 Vet. App. 119 (1999) (discussing 
"staged rating" in initial grants of service connection).  As 
the preponderance of the evidence is against the claim for a 
rating higher than 20 percent for the period from November 
24, 1987 through July 30, 2000 for a lumbar spine disability, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

ii.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disability, effective from July 31, 2000

The veteran's service-connected lumbar spine disability has 
been rated 40 percent disabling effective from July 31, 2000, 
under Diagnostic Code 5293, for intervertebral disc syndrome.  

After assessing the evidence of record in light of the 
potentially applicable criteria, the Board finds that an 
evaluation higher than 40 percent, from July 31, 2000, is not 
warranted under the old or new criteria for rating lumbar 
spine disability.

As noted, the rating criteria effective prior to September 
23, 2002, provided that a 60 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5293 
required a pronounced disability with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.  Such findings, including as a result of pain and 
dysfunction, are not shown by the competent evidence of 
record

The objective medical evidence of record pertaining to the 
veteran's lumbar spine since July 31, 2000 includes the VA 
examination on that date, and VA examinations in April 2004.  
The veteran has testified that his lumbar spine disability is 
more severe, but has reported no additional medical 
treatment.  During the VA examination in July 2000 he 
reported that in the past year his activities had been 
increasingly curtailed because of pain.  Physical examination 
showed no tenderness on palpation of the paravertebral lumbar 
musculature.  Range of motion of the lumbosacral spine was 
restricted due to pain and stiffness, and forward flexion was 
to 45 degrees, backward extension was to 10 degrees, left and 
right side flexion was to 10 degrees, and left and right 
rotation was to 20 degrees.  The diagnoses included severe 
degenerative joint disease of the lumbar spine, with marked 
limitation in range of motion, and without findings of nerve 
compression.  X-rays of the lumbosacral spine showed 
degenerative changes.  The objective examinations in July 
2000 and April 2004 showed no pertinent neurological 
deficits, and the evidence fails to demonstrate pronounced 
intervertebral disc syndrome, as described in Diagnostic Code 
5293 in effect prior to September 23, 2002.  Thus a higher 
rating of 60 percent is not permitted under this code.  

The maximum schedular award assignable is 40 percent under 
Diagnostic Code 5292 or 5295, which deals with limitation of 
motion and lumbosacral strain, respectively.  Hence, no 
greater benefit can flow to the veteran under either Code. 
Separate ratings under Diagnostic Code 5292 and 5295 are not 
assignable because each contemplates limitation of motion, 
among other things.  38 C.F.R. § 4.14.

A higher rating is not warranted under other Diagnostic Codes 
relating to the spine that provide for an evaluation in 
excess of 40 percent (Codes 5289, 5286, 5285). The claims 
file does not contain a diagnosis of ankylosis of the 
lumbosacral spine. Consequently, a rating higher than 40 
percent is not warranted for the veteran's service-connected 
lumbar spine disability under either Diagnostic Code 5286 or 
Diagnostic Code 5289.  38 C.F.R. § 4.71a (2002).  Further, 
there is no suggestion in the record, that the veteran had 
ever fractured a vertebra or otherwise meets criteria under 
Diagnostic Code 5285 necessary for a rating in excess of 40 
percent.  38 C.F.R. § 4.71a (2002).

Similarly, under the criteria that became effective September 
26, 2003, an evaluation in excess of the current 40 percent 
evaluation is not appropriate because the evidence does not 
show either favorable or unfavorable ankylosis of the entire 
spine.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243 
(2004).  Specifically, while the record shows that the 
veteran's range of lumbar spine motion is restricted, and 
that he experiences additional restriction from pain, he 
clearly retains a level of lumbar motion even when any 
functional loss due to pain is considered.  In the absence of 
ankylosis of any portion of the spine, an evaluation in 
excess of 40 percent under the new criteria effective 
September 26, 2003, is not warranted.

Additionally, the record does not show that the veteran has 
any bowel or bladder impairment that would allow for a 
separate evaluation.  The medical evidence also does not show 
that veteran's service-connected lumbar spine disability 
causes any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment in 
order to warrant a separate rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1) (2004).  

The provisions of Diagnostic Code 5293, which pertain to 
intervertebral disc syndrome, as in effect from September 23, 
2002 until September 26, 2003, have been considered.  The 
veteran's service-connected lumbar spine disability is not 
shown to be manifested by incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Therefore, an evaluation in excess of 40 percent 
under that version of Diagnostic Code 5293 is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

Given the nature of the veteran's service-connected lumbar 
spine disability as described above, the Board finds that the 
veteran's service-connected lumbar spine disability has not 
been more than 40 percent disabling during any period of time 
since July 31, 2000.  Fenderson, supra.  The preponderance of 
the evidence is against the claim for a rating higher than 40 
percent for the period from July 31, 2000 for a lumbar spine 
disability.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

iii.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, effective from November 24, 1987 
through July 30, 2000

The veteran's service-connected cervical spine disability, 
including arthritis, was rated 20 percent disabling effective 
from November 24, 1987 through July 30, 2000.  

The evidence for the time period from November 24, 1987 
through July 30, 2000 shows that the veteran received 
periodic treatment for his cervical spine disability.  While 
there were some variations in range of motion during this 
period, motion generally was at most moderately restricted.  
On VA examination in 1998, his cervical spine had 60 degrees 
of bilateral lateral rotation and full forward flexion.  

The Board notes that the objective findings during this 
period indicate that overall there was no more than moderate 
(20 percent) limitation of motion of the cervical spine.  
Moreover, there is no credible evidence that any additional 
limitation of motion of the neck due to pain on use or during 
flare-ups would amount to severe limitation of motion as 
required for the next higher rating of 40 percent.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to Diagnostic Code 5293, the Board notes that the 
VA examinations showed little to no neurological symptoms, 
and the veteran clearly did not have severe intervertebral 
disc syndrome of the cervical spine during this time.  Thus a 
higher rating of 40 percent under this code is not in order.

The Board also notes that the veteran's service-connected 
cervical spine disability was not more than 20 percent 
disabling during any period of time since the effective date 
of service connection on November 24, 1987, through July 30, 
2000.  Fenderson, supra.  As the preponderance of the 
evidence is against the claim for a rating higher than 20 
percent for the period from November 24, 1987 through July 
30, 2000 for a cervical spine disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

iv.  Entitlement to a rating in excess of 30 percent for a 
cervical spine disability, effective from July 31, 2000

The veteran's service-connected cervical spine disability has 
been rated 30 percent disabling effective from July 31, 2000, 
under Diagnostic Code 5290, for limitation of motion of the 
cervical spine.  After assessing the evidence of record in 
light of the potentially applicable criteria, the Board finds 
that an evaluation higher than 30 percent, from July 31, 
2000, is not warranted under the old or new criteria for 
rating cervical spine disability.

As noted, the rating criteria effective prior to September 
23, 2002, provided that a 30 percent rating was the maximum 
rating assignable under Diagnostic Code 5290 for limitation 
of motion of the cervical spine.  Thus the Board will 
consider whether a higher 40 percent rating for the cervical 
spine disability may be assigned under the criteria for 
intervertebral disc syndrome, Diagnostic Code 5293.

The objective medical evidence of record pertaining to the 
veteran's cervical spine since July 31, 2000 includes the VA 
examination on that date, and VA examinations in April 2004.  
On VA examination in July 2000 the veteran complained of neck 
pain.  On physical examination, there was no tenderness on 
palpation of the paravertebral cervical musculature.  Range 
of motion of the neck was markedly limited, and further 
movement was limited by pain and stiffness.  It was noted 
that none of these movements were associated with 
paresthesias into the arms or hands.  The diagnoses included 
severe degenerative disease of the cervical spine, with 
marked limitation in range of motion, and without findings of 
nerve compression.  X-rays of the cervical spine revealed 
degenerative changes.  The examination in July 2000 showed 
minimal to no neurological deficits.   

During the April 2004 VA examination of the spine, the 
veteran reported complaints of neck pain occurring almost 
constantly, and increasing severe pain in his neck since his 
last examination in 2003.  He complained that cervical pain 
was quite severe, especially with rapid motions of the neck.  
He stated that the pain requires almost constant medication, 
and that he was restricted in his ambulatory activities and 
in range of motion of the neck.  He reported that the pain 
has not been referred into his extremities and there was 
never any indication of a ruptured intervertebral disk 
disease.

At that time, the examiner found that the  cervical spine 
manifested a moderate decrease in range of motion, with 
flexion 30/45 (manifested/normal) degrees, extension of 30/45 
degrees, lateral flexion and rotation of 30/45 degrees.  On 
X-ray examination of the cervical spine, no change was seen 
between the present examination and that in July 2000. 

During VA examination of the peripheral nerves in April 2004, 
the examiner diagnosed that the veteran had degenerative 
joint disease of the neck and lumbar spine causing severe 
restriction of motion in both areas, and that there was a 
suggestion of a generalized peripheral polyneuropathy.  
However, none of the evidence shows that the cervical spine 
disability demonstrates severe intervertebral disc syndrome 
of the cervical spine, with recurring attacks, with 
intermittent relief, as required for a higher rating of 40 
percent under Diagnostic Code 5293.  38 C.F.R. § 4.71 
(effective prior to September 23, 2002).

Similarly, under the criteria that became effective September 
26, 2003, an evaluation in excess of the current 30 percent 
evaluation is not appropriate because the evidence does not 
show either forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243 (2004).  
Specifically, most recent examination reflects flexion of 30 
degrees.  In the absence of the required findings regarding 
limitation of motion of the cervical spine, an evaluation in 
excess of 30 percent under the new criteria effective 
September 26, 2003, is not warranted.

The medical evidence also does not show that veteran's 
service-connected cervical spine disability causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) (2004).  

The provisions of Diagnostic Code 5293, which pertain to 
intervertebral disc syndrome, as in effect from September 23, 
2002 until September 26, 2003, have been considered.  The 
veteran's service-connected cervical spine disability is not 
shown to be manifested by incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Therefore, an evaluation in 
excess of 30 percent under that version of Diagnostic Code 
5293 is not warranted for the cervical spine disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

Given the nature of the veteran's service-connected cervical 
spine disability as described above, the Board finds that the 
veteran's service-connected cervical spine disability has not 
been more than 30 percent disabling during any period of time 
since July 31, 2000.  Fenderson, supra.  The preponderance of 
the evidence is against the claim for a rating higher than 30 
percent for the period from July 31, 2000 for a cervical 
spine disability.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

v.  Conclusion

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO, and at hearings.  While a lay witness 
can testify as to the visible symptoms or manifestations of a 
disease or disability, his or her belief as to its current 
severity under the rating criteria is not probative evidence. 
This is so because only someone qualified by knowledge, 
training, expertise, skill, or education, which the veteran 
is not shown to possess, may provide evidence requiring 
medical findings. Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board lastly has considered whether the veteran is 
entitled to an evaluation in excess of those existing for the 
lumbar and cervical spine disabilities, based on 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the service-connected disability has presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2004).  
As noted above, there is no evidence that the nature and 
severity of these symptoms are beyond what is contemplated by 
the applicable criteria.  Although an April 2004 VA examiner 
found that the veteran had degenerative joint disease of the 
neck and lumbar spine causing severe restriction of motion in 
both areas, there was no medical opinion offered suggesting 
that the veteran was disabled to the extent of his being 
unemployable, due to his lumbar and/or cervical spine 
disabilities.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected lumbar and cervical spine disabilities, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards that are 
based on the average impairment of employment.  In view of 
these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the veteran's service-connected lumbar and 
cervical spine disabilities.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

D.  Effective Date Earlier Than December 14, 1999 for a TDIU 
Rating

Total disability ratings for compensation based on individual 
unemployability (TDIU) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

The veteran's formal claim for a TDIU rating was received by 
the RO on December 14, 1999, and the RO subsequently granted 
a TDIU rating effective from that date.  At that time, the 
veteran's service-connected disabilities included a right 
shoulder disorder (rated 30 percent), lumbar spine disorder 
(rated 20 percent), and cervical spine disorder (rated 20 
percent).  The combined rating, pursuant to 38 C.F.R. § 4.25, 
was 60 percent.  The three service-connected conditions were 
considered to be one disability for the purpose of 
determining if the percentage standards for consideration of 
a TDIU rating had been met.  See 38 C.F.R. § 4.16(a).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

The veteran's formal claim for a TDIU rating was not received 
by the RO until December 14, 1999, and it is neither claimed 
nor shown that he became unemployable due to service-
connected disabilities on some particular date within the 
year preceding December 14, 1999.  It follows that an 
effective date for a TDIU rating prior to December 14, 1999 
may not be given unless there is an earlier unadjudicated 
claim for the benefit.

When an RO is considering a claim for a schedular increased 
rating for a service connected disability, there may be an 
implied claim for a TDIU rating, which must be adjudicated, 
provided that: 1) the veteran meets the minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating; and 2) there is evidence of current service-
connected unemployability in the claims folder or under VA 
control.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Norris v. West, 12 Vet. App. 413 (1999); 38 C.F.R. 
§§ 3.155, 3.157.  

While the veteran may have met the minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating prior to his December 14, 1999 claim, the Board 
finds no credible evidence that the service-connected 
disabilities of the right shoulder, lumbar spine, and 
cervical spine were preventing gainful employment prior to 
that date.  

The evidence shows that for many years the veteran ran his 
own business, repairing appliances.  In 1987, at age 62, the 
veteran retired, or at least went into semi-retirement.  
There is no convincing evidence that this was triggered by 
his service-connected orthopedic conditions.  The veteran's 
most disabling conditions for many years have been non-
service-connected, particularly arteriosclerotic 
cardiovascular disease which has required heart, carotid, and 
abdominal aorta surgery.  The veteran's advanced age and non-
service-connected conditions may not be considered in support 
of a TDIU rating.  38 C.F.R. § 4.19.  Even assuming there was 
an implied claim for a TDIU rating on some date prior to 
December 14, 1999, the Board finds that before December 14, 
1999 the veteran's service-connected conditions did not 
prevent him from performing a gainful occupation.  Therefore, 
there is no basis for a TDIU rating prior to December 14, 
1999.

The preponderance of the evidence is against the claim for an 
earlier effective date for a TDIU rating.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a heart 
disorder; the appeal is granted to that extent.

An effective date of March 17, 1987, is awarded for the grant 
of service connection for a lumbar spine disability and for a 
cervical spine disability.

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability, effective from November 24, 1987 through 
July 30, 2000, and a rating in excess of 40 percent for a 
lumbar spine disability, effective from July 31, 2000, is 
denied. 

Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 30 percent 
for a cervical spine disability, effective from July 31, 
2000, is denied. 

An effective date earlier than December 14, 1999 for a TDIU 
rating is denied.


REMAND

Following a careful review of the record as discussed in the 
decision above, it is the opinion of the Board that a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the nature and 
etiology of the appellant's claimed heart disorder.  

The veteran claims service connection for a heart condition, 
primarily arguing that such condition began during his active 
military service.  As discussed in the factual back ground 
above, service medical records indicate that the veteran 
complained of left anterior chest pain in 1945, but on 
examination at that time the evaluation of the heart was 
normal.  The cardiovascular system was normal at the 1946 
separation examination.  There is no evidence of heart or 
other cardiovascular disease within the first year after 
service, or until 1964, when the veteran was found to have 
had a myocardial infarction.  Since 1964, he has been 
extensively treated, including multiple surgeries, for heart 
and other cardiovascular disease.  

The veteran has submitted statements from Dr. Boucher and Dr. 
Green, which tend to support his claim.  Dr. Green said it 
was "possible" that the veteran's cardiac condition had its 
origins in 1945, because coronary disease was a slow 
progressive disease, and opined that it was reasonable in 
light of his coronary disease in the past years, that the 
veteran "may have had" coronary complaints that were not 
brought to light in service.  Dr. Boucher opined that it was 
"possible" that the stress of the veteran's back and shoulder 
injuries during World War II aggravated his propensity toward 
vascular disease and that the psychological stress from the 
war injuries contributed in part to cardiovascular disease.  
 
In opposition to those opinions, a VA examiner at the August 
1999 examination gave a definitive opinion that there was no 
credible clinical rationale to link the service-connected 
conditions to the extensive underlying atherosclerotic 
disease involving the heart, carotids, and abdominal aortic 
area.  However, though he provided an opinion that there was 
no nexus with service-connected conditions, the examiner did 
not provide a definitive opinion to address whether the 
veteran's heart disorder was directly linked to service, 
including whether it began in service.  

In view of the foregoing, the Board finds that after 
obtaining any additional records, a review of the medical 
record, and if deemed necessary, a contemporaneous and 
thorough VA examination, should be conducted to determine the 
nature and etiology of any heart disorder.  Such examination 
and opinion would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see also, 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The appellant should be given the opportunity to submit 
additional evidence and argument.  In this regard, the VA 
must ensure that it fulfilled its duty to notify the 
appellant of the evidence necessary to substantiate his 
claims.  See 38 U.S.C.A. § 5103 (West 2002).  The VA should 
assist the appellant in these matters prior to the Board's 
review.  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should request the veteran to 
"provide any evidence in his possession 
that pertains to the claim."  See 
38 C.F.R. § 3.159(b). 

2.  The veteran's claims file should be 
provided to a heart 
specialist/cardiologist for review, and 
if deemed necessary,  the veteran should 
be afforded a VA examination by the 
specialist.  The purpose of this action 
is to determine the etiology of any heart 
disorder.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed; and, all findings 
should be set forth in detail.  The 
claims file should be made available to 
the examiner, who should review the 
entire claims folder in conjunction with 
providing the requested opinion below, 
and with any examination conducted.  This 
fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

After reviewing the available medical 
records and, if deemed necessary, 
examining the appellant, the examiner 
should render comments specifically 
addressing the following question: If a 
heart disability is diagnosed, and based 
upon an assessment of the entire record, 
is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of, or 
was increased by, injury or disease 
incurred during service.  In this 
connection the examiner should comment on 
opinions contained in the January 1999 
statement from Eugene W. Green, Jr., MD, 
and the February 1999 statement from 
Charles A. Boucher, MD.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for a heart disorder.  If a 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


